t c memo united_states tax_court david a sturman and celinda m sturman petitioners v commissioner of internal revenue respondent docket no filed date f richard losey and daniel j leer for petitioners debra k estrem for respondent memorandum opinion laro judge petitioners move for summary adjudication in their favor arguing that res_judicata disposes of this case petitioners support their motion with two affidavits with attached exhibits as well as a memorandum of law petitioners’ affiants are david a sturman one of petitioners herein and the sole shareholder of inter-regional service corp corporation and harlan sharpers corporation’s director respondent objects to petitioners’ motion arguing primarily that a genuine issue of fact exists as to the applicability of res_judicata respondent supports her objection with two affidavits one of which has attached exhibits and a memorandum of law respondent’s affiants are jerry li associate chief_of_appeals internal_revenue_service in san francisco california and debra k estrem respondent’s counsel herein we agree with respondent that this case is not ripe for summary adjudication due to differences in opinion as to material facts and we shall deny petitioners’ motion background1 corporation was incorporated in the state of california on date and mr sturman is its only shareholder since its incorporation corporation has been engaged in the adult entertainment industry it owns and services arcade machines that it places in adult book stores at all relevant times mr sturman was corporation’s general manager and chief_executive_officer mr sturman was indicted by a federal grand jury in in relevant part the indictment charged that he had the facts presented in this opinion are stated solely for purposes of deciding the motion and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir when they petitioned the court petitioners resided in hillsborough california conspired to hamper hinder and impede the ascertaining computation assessment and collection of his father’s federal income taxes in its taxable_year ended date the taxable_year corporation incurred and paid dollar_figure in legal fees and dollar_figure in travel-related expenses defending the criminal action on its federal_income_tax return corporation deducted the former amount as legal expenses and the latter amount as travel and entertainment corporation paid dollar_figure and dollar_figure in legal fees during its and taxable years respectively defending the criminal action corporation deducted these amounts as legal expenses on its and federal_income_tax returns in the commissioner audited corporation’s and federal_income_tax returns the commissioner disallowed the above-mentioned deductions taken by corporation and she issued corporation a notice_of_deficiency reflecting her disallowance according to the notice_of_deficiency which was dated date corporation could not deduct these amounts because the underlying expenses were not directly or proximately related to the corporation’s trade_or_business the source of the criminal charges or the character of the conduct from which the charges arise determines the deductibility or nondeductibility of the legal expenses in question and the legal expenses were incurred by mr sturman and indemnified by corporation in connection with the personal federal_income_tax returns of him and his father rather than the returns of corporation corporation petitioned the court with respect to the notice_of_deficiency alleging that it could deduct the subject expenses as employee compensation the commissioner transferred the case to her appeals_office for their development and that office eventually settled the case without trial on date the court entered a stipulated decision that allowed corporation to deduct the subject expenses on date the respondent issued a notice_of_deficiency to petitioners in relevant part this notice reflected the respondent’s determination that the dollar_figure of expenses deducted by corporation on its tax_return dollar_figure dollar_figure was constructive dividends to mr sturman in and the dollar_figure of expenses deducted by corporation on its and federal_income_tax returns dollar_figure dollar_figure was constructive dividends to mr sturman in in her answer respondent asserted alternatively that the amounts deducted by corporation were in the nature of salary or other compensation paid on behalf of mr sturman and that mr sturman was not entitled to a deduction with respect thereto because the underlying expenses were personal discussion summary adjudication is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 61_tc_861 a decision on the merits of a taxpayer's claim can be made by way of summary adjudication if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law tax_court rules_of_practice and procedure rule b because summary adjudication decides an issue against a party before trial we grant such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met all the requirements for summary adjudication 326_us_1 78_tc_412 the court will not resolve disagreements over material factual issues through summary adjudication espinoza v commissioner supra pincite the burden of proving that there is no genuine issue of material fact is on the moving party and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 kroh v commissioner supra pincite a fact is material if it tends to resolve any of the issues that have been properly raised by the parties 10a wright et al federal practice and procedure civil sec pincite 2d ed res_judicata requires that the parties and their privies to a prior action that has resulted in a final_decision on the merits be bound as to all issues that were or might have been decided in that action 333_us_591 res_judicata applies in tax cases 345_us_502 and a stipulated decision is a judgment on the merits for purposes of applying res_judicata 105_tc_370 petitioners ask us to hold that res_judicata mandates that the amount of the subject deductions was not income to mr sturman as a matter of law based on the stipulated decision in corporation’s case this we cannot do the parties disagree on the breadth of the stipulated decision petitioners’ affiants allege that the commissioner allowed corporation to deduct the subject expenses as corporate legal fees respondent’s affiants allege that the commissioner allowed corporation to deduct the expenses as payments to mr sturman in lieu of salary or other compensation petitioners’ affiants allege that the criminal action was related to corporation respondent’s affiants allege that the criminal action was unrelated to corporation the resolution of these conflicting allegations presents a question of fact that must be decided by the court as the trier of fact see 320_us_467 the value of a trial with complete opportunity to view the demeanor of the witnesses and each party’s evidence is obvious see 63_tc_18 to reflect the foregoing an appropriate order denying petitioners’ motion for summary_judgment will be issued
